          Case 2:20-cv-01361-WSH Document 18 Filed 09/01/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WAYNE McKENITH, SR.,                             )
                                                 )
                               Plaintiff,        )
                                                 )
                v.                               )    Civil Action No. 20-1361
                                                 )
BOROUGH OF WILKINSBURG,                          )
                                                 )
                               Defendant.        )


                                  MEMORANDUM OPINION

   I.       INTRODUCTION

         Plaintiff Wayne McKenith, Sr. initiated this lawsuit pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. § 621, et seq., asserting that his employer, Defendant Borough of

Wilkinsburg, discriminated against him because of his race and age and retaliated against him

because he allegedly engaged in protected activity.     Presently before the Court is Defendant’s

Partial Motion to Dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(6), which is

opposed by Plaintiff. (Docket Nos. 11, 12, 17). After careful consideration of the parties’

arguments in light of the prevailing legal standards, Defendant’s Motion will be denied as to

Plaintiff’s retaliation claim, and the Motion will be denied as moot as to claims involving events

alleged in the Complaint that occurred prior to May 2, 2019, and as to the claims for punitive

damages.

   II.      BACKGROUND

         As set forth in the Complaint, Plaintiff is a 57-year old African American male, who has

been employed by Defendant’s police department as a law enforcement officer since February
           Case 2:20-cv-01361-WSH Document 18 Filed 09/01/21 Page 2 of 8




1997.    (Docket No. 1, ¶¶ 5, 8).            Plaintiff has held various positions during his employment,

and he has never received a negative performance evaluation.                       (Id., ¶¶ 8, 9).      Nonetheless,

Plaintiff alleges that he has been harassed, demoted and/or removed from positions throughout

his employment and replaced by younger, less experienced and less qualified non-ranking

Caucasian members of Defendant’s police department.                      (Id., ¶ 10).     According to Plaintiff,

Defendant does not subject younger and/or Caucasian law enforcement officers to harassment

and hostility.     (Id., ¶ 11).

         Plaintiff claims that he has filed grievances with Defendant and two charges of

discrimination with the Equal Employment Opportunity Commission (“EEOC”) in 2006 and

2016, and has taken legal action against Defendant as a result of the harassment and

discrimination that he has experienced based on his race and/or age.                       (Docket No. 1, ¶ 12).

Despite engaging in this protected activity, Plaintiff alleges that the harassment continued and

worsened, thereby subjecting him to retaliation and a hostile work environment. 1 (Id., ¶ 13).

         In 2016, Defendant demoted Plaintiff from the position of detective sergeant to patrol

sergeant without any explanation.            (Docket No. 1, ¶ 14).         Plaintiff avers that he was demoted

because of his race and/or age, or in retaliation for engaging in protected activity.                     (Id., ¶ 15).

According to Plaintiff, the detective sergeant position was left vacant until January 2020, when

Defendant promoted a younger, less qualified Caucasian male officer to the position.                            (Id., ¶

16).

         In May 2018, Plaintiff was appointed to the position of acting lieutenant, but Defendant

1         As Defendant points out in its briefing, “Plaintiff makes references to a hostile work environment, continuing
violation(s) and aiding and abetting under the PHRA but brings no such claims as explicit causes of action(s).”
(Docket No. 12 at 9). Although it does not appear that Plaintiff brings such claims, Defendant moves to dismiss them
out of an abundance of caution because they are not sufficiently pled and do not otherwise satisfy proceeding under a
continuing violation theory. (Id. at 9-10). As the Court understands Plaintiff’s Complaint, it does not allege claims
for a hostile work environment or aiding and abetting under the PHRA, and Plaintiff does not contend otherwise in his
briefing. Furthermore, Plaintiff concedes that he has not brought claims pursuant to a continuing violation theory.
(See Docket No. 17 at 2, n.2).


                                                           2
          Case 2:20-cv-01361-WSH Document 18 Filed 09/01/21 Page 3 of 8




allegedly refused to administer to him the civil service exam required for the position at that

time.    (Docket No. 1, ¶¶ 17, 18).     Additionally, from May to August 2019, a younger, less

experienced and less qualified Caucasian male officer was appointed to the acting chief position

during the police chief’s absence.    (Id., ¶ 19).

         In January 2020, Plaintiff was removed from the acting lieutenant position without any

explanation.    (Docket No. 1, ¶¶ 20, 21).           Plaintiff claims that he was removed from the

position because of his race and/or age, or in retaliation for engaging in protected activity,

including, but not limited to, filing grievances, charges of discrimination and litigation.         (Id., ¶

22).    Plaintiff allegedly was replaced by a younger, Caucasian male officer.       (Id., ¶ 23).

         Overall, Plaintiff alleges that younger and/or Caucasian employees of Defendant’s police

department are treated more favorably and given more opportunities than him.           (Docket No. 1, ¶

24).    Plaintiff also claims that he continues to be subjected to a hostile work environment based

on his race and/or age, or in retaliation for engaging in protected activity.               (Id., ¶ 25).

According to Plaintiff, he has satisfied all procedural and administrative requirements to bring

suit in this Court, specifically: he filed a charge of discrimination and retaliation with the EEOC

on February 26, 2020, which was cross-filed with the Pennsylvania Human Relations

Commission; the EEOC issued a Notice of Right to Sue on September 1, 2020; and, he filed his

Complaint within 90 days of the Notice of Right to Sue.           (Id., ¶ 4).   Consequently, Plaintiff

asserts claims against Defendant for race discrimination in violation of Title VII (Count One),

age discrimination in violation of the ADEA (Count Two), retaliation in violation of Title VII

and the ADEA (Count Three), and violation of the Pennsylvania Human Relations Act, 43 Pa.

Cons. Stat. § 951 et seq. (Count Four).

         In response to Plaintiff’s Complaint, Defendant filed the pending Partial Motion to




                                                      3
         Case 2:20-cv-01361-WSH Document 18 Filed 09/01/21 Page 4 of 8




Dismiss pursuant to Rule 12(b)(6).     (Docket Nos. 11, 12).       First, Defendant argues that all of

Plaintiff’s claims which arose before May 2, 2019 are time-barred and should be dismissed.

(Docket No. 12 at 5-7).     On this point, Defendant submits that Plaintiff has not clearly pled a

right to relief on any claims prior to May 2, 2019, which was 300 days prior to the filing of his

February 2020 EEOC charge.         (Id. at 6).    Thus, the only allegations within the applicable

statute of limitations are Plaintiff’s non-selection for the acting chief position and his removal

from the acting lieutenant position.   (Id.).    Next, Defendant contends that Plaintiff’s retaliation

claim under Title VII and the ADEA in Count Three fails for lack of suggestive temporal

proximity between any alleged protected activity and claimed retaliation.       (Id. at 7-9).   Finally,

Defendant argues that Plaintiff’s punitive damages claims are barred as a matter of law.         (Id. at

9).

       In his Response opposing Defendant’s Motion, Plaintiff “withdraws any claims for

punitive damages.”    (Docket No. 17 at 2, n.1).       As to Defendant’s argument that certain claims

are time-barred, Plaintiff concedes that “the adverse employment actions that form the basis of

[his] claims here are that [he was] passed over for the acting chief position from May to August,

2019, and [he was] remov[ed] and replac[ed] in the acting lieutenant position, which occurred in

January, 2020.” (Id. at 5).     Given Plaintiff’s position on these matters, Defendant’s Partial

Motion to Dismiss the Complaint will be denied as moot as to claims involving events that

occurred prior to May 2, 2019 and as to the claims for punitive damages.       Accordingly, the only

remaining issue before the Court is Defendant’s contention that the Complaint fails to state a

plausible retaliation claim, which Plaintiff disputes.    (See id. at 3-5).




                                                   4
            Case 2:20-cv-01361-WSH Document 18 Filed 09/01/21 Page 5 of 8




    III.      LEGAL STANDARD

           To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim, the well-pleaded

factual content in the complaint must allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and

also “raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (citation omitted).           When analyzing a motion to dismiss, the factual

allegations should be separated from allegations that merely recite the legal elements of the

claim.      Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). The well-pleaded facts

are accepted as true, but legal conclusions may be disregarded.             Id. at 210-11.    Next, a

determination is made as to “whether the facts alleged in the complaint are sufficient to show

that the plaintiff has a ‘plausible claim for relief.’ ” Id. at 211 (quoting Iqbal, 556 U.S. at 679).

This “plausibility” determination is “a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.

    IV.       DISCUSSION

           Title VII prohibits employers from retaliating against employees for complaining about

harassment or discrimination in the workplace, and the ADEA contains a nearly identical

anti-retaliation provision.    See 29 U.S.C. § 623(d); 42 U.S.C. § 2000e-3(a); Fogleman v. Mercy

Hosp., Inc., 283 F.3d 561, 567 (3d Cir. 2002) (stating that because the anti-retaliation provisions

of Title VII and the ADEA are “nearly identical, . . . precedent interpreting any one of these

statutes is equally relevant to interpretation of the other[]”).   At issue here is whether Plaintiff’s

Complaint plausibly alleges a claim for retaliation under Title VII and the ADEA.

           The Third Circuit Court of Appeals has clarified what a complaint must allege in the

employment discrimination context to withstand a motion to dismiss:




                                                    5
           Case 2:20-cv-01361-WSH Document 18 Filed 09/01/21 Page 6 of 8




                 To defeat a motion to dismiss, it is sufficient to allege a prima facie case.
                 Castleberry v. STI Grp., 863 F.3d 259, 266 (3d Cir. 2017). But it is not
                 necessary. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508, 122 S.Ct. 992, 152
                 L.Ed.2d 1 (2002), cited with approval in Twombly, 550 U.S. at 569–70, 127 S.Ct.
                 1955. The complaint need only allege enough facts to “raise a reasonable
                 expectation that discovery will reveal evidence of [each] necessary element.”
                 Fowler v. UPMC Shadyside, 578 F.3d 203, 213 (3d Cir. 2009) (quoting Phillips v.
                 Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008)).

Martinez v. UPMC Susquehanna, 986 F.3d 261, 266 (3d Cir. 2021) (emphasis added).                             This is

so because “[a] prima facie case is an evidentiary standard, not a pleading requirement, and

hence is not a proper measure of whether a complaint fails to state a claim.” Connelly v. Lane

Constr. Corp., 809 F.3d 780, 789 (3d Cir. 2016) (internal quotation marks and citations omitted).

        Although it is unnecessary to allege a prima facie case, for purposes of the present matter,

it is worth noting that a prima facie case of retaliation consists of allegations that: “(1) [the

plaintiff] engaged in activity protected by Title VII; (2) the employer took an adverse

employment action against [him]; and (3) there was a causal connection between [his]

participation in the protected activity and the adverse employment action.” Moore v. City of

Philadelphia, 461 F.3d 331, 340-41 (3d Cir. 2006) (citation omitted).

        Here, Defendant argues only that Plaintiff’s Complaint insufficiently alleges the causal

connection element.         (Docket No. 12 at 8).            Defendant points to the lack of suggestive

temporal proximity between Plaintiff’s EEOC charges filed in 2006 and 2016 2,                           3
                                                                                                            and any

retaliation, which allegedly consists of being demoted in 2016, refused a civil service exam in

May 2018, passed over for the acting chief position in May to August 2019, and removed from

the acting lieutenant position in January 2020.           (Id.).

2        According to Defendant, Plaintiff’s Complaint incorrectly references a 2016 EEOC charge, and submits that
the charge was filed in 2015. (Docket No. 12 at 3, n.3).

3        Defendant notes that Plaintiff’s February 2020 EEOC charge was filed after he was passed over for the acting
chief position in May to August 2019 and removed from the acting lieutenant position in January 2020. (Docket No.
12 at 8). Thus, Plaintiff is unable to base his retaliation claim on the February 2020 EEOC charge because that
protected activity occurred after the alleged retaliatory actions. (Id.).


                                                         6
         Case 2:20-cv-01361-WSH Document 18 Filed 09/01/21 Page 7 of 8




        Defendant’s argument focuses solely on the alleged lack of suggestive temporal

proximity; however, a plaintiff may rely on “a broad array of evidence” to show the requisite

causal link.   See LeBoon v. Lancaster Jewish Cmty. Ctr. Ass’n, 503 F.3d 217, 232 (3d Cir.

2007) (citation omitted).     Such evidence may include a temporal proximity between the

protected activity and the adverse action, intervening antagonistic behavior on the part of the

employer, inconsistencies in the employer’s articulated reasons for taking the adverse action or

any other evidence that supports an inference of retaliatory animus.    See id. at 232–33.    In this

instance, Plaintiff submits that the Complaint alleges a pattern of antagonism sufficient to show a

causal link for purposes of a prima facie case of retaliation. (See Docket No. 17 at 4).

        After reviewing the Complaint, the Court is satisfied that it sufficiently alleges the

necessary elements of a retaliation claim to withstand dismissal.    To reiterate, although it is not

necessary for Plaintiff to allege a prima facie case of retaliation to survive Defendant’s Motion to

Dismiss, see Martinez, 986 F.3d at 266, Plaintiff’s Complaint contains such allegations here.      If

nothing else, the Complaint alleges enough facts to “raise a reasonable expectation that discovery

will reveal evidence of” the elements of a retaliation claim.     Id. (quoting Fowler, 578 F.3d at

213).

        To that end, Plaintiff alleges that he engaged in protected activity by filing grievances

with Defendant and charges of discrimination with the EEOC in 2006 and 2016 because of race

and age discrimination.     (Docket No. 1, ¶ 12).    Additionally, Plaintiff claims that he suffered

adverse employment actions because he was passed over for the acting chief position from May

to September 2019, and he was later removed from the position of acting lieutenant in January

2020.   (Id., ¶¶ 19-20).    Further, he alleges that there is a causal connection between these

events because Defendant’s actions were in retaliation for engaging in protected activity.    (Id., ¶




                                                 7
           Case 2:20-cv-01361-WSH Document 18 Filed 09/01/21 Page 8 of 8




22).     According to Plaintiff, the “Complaint details a pattern of antagonism from the Defendant,

including repeated instances of being demoted or passed over for younger, Caucasian co-workers

with no viable explanation from the Defendant for over ten (10) years.”         (Docket No. 17 at 4

(citing Docket No. 1, ¶¶ 10-19, 21, 23-25)).      Accepting Plaintiff’s well-pleaded allegations as

true as required at this stage, the Court concludes that Plaintiff has plausibly alleged a retaliation

claim, thus dismissal of Count Three is not warranted.

    V.       CONCLUSION

          Defendant’s Partial Motion to Dismiss Plaintiff’s Complaint (Docket No. 11) is denied as

set forth herein.

          An appropriate order follows.

                                                              s/ W. Scott Hardy
                                                              W. Scott Hardy
                                                              United States District Judge


Date:            September 1, 2021

cc/ecf:          All counsel of record




                                                  8
